DETAILED ACTION
	This final office action is in response to amendments filed on 9/7/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 15, 18, 19 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin, US Patent Application Publication no. 2008/0114997.

Regarding claims 1 and 15, Chin discloses a system comprising: 
a connector capable of being connected to a first device to provide power to the first device from one or more power sources [Power Source Equipment 104 provides power from Power Supply 202 to Powered PRD 224 via Ethernet Port 216 in Figure 2]; and 
a host controller configured to:
allocate power allocation to the device [power is allocated by the PSE to  attached PRDs, paragraphs 0079-0080];
monitor, by the host controller, a power consumption of the device [controller 206 of PSE 104 monitors power consumed by attached PRDs, paragraphs 0067-0068]; and 

Regarding claim 2, Chin further discloses receiving, by the host, a request for power for the device [handshaking, paragraphs 0077-0078]; and determining, by the host, an amount of surplus power available from one or more power sources [paragraph 0079]; wherein the request is for a first amount of power, the method further comprising: assigning, by the host, at least a portion of the first amount of power to the device based, at least in part, on the amount of surplus power available [power is allocated to PRDs as long as sufficient power is available, paragraph 0079].
Regarding claim 3, Chin further discloses negotiating, between the host and the device, the first amount of power [handshaking, paragraphs 0077-0078]. 
Regarding claim 4, Chin further discloses modifying at least a portion of the power allocation from the device [PSE 104 adjusts power which is allocated to a PRD 108 so that only a minimum required power is allocated to the PRD, paragraphs 0107-0108]; and reallocating the at least a portion of the power to the amount of the surplus power [a recalculation of TRP is performed after power allocations have changed, paragraphs 0107-0108].
Regarding claim 5, Chin further discloses that the device comprises a first device, and the connector comprises a first connector, the method further comprising reallocating at least a portion of the power allocation to a second device coupled to the one or more power sources through a second connector [the system includes a plurality of PRDs, Figure 2].

Regarding claim 7, Chin further discloses determining a status of the operation; and modifying the power from the device based on determining the status of the operation [PSE 104 adjusts power which is allocated to a PRD 108, based on determined power consumption of the PRD so that only a minimum required power is allocated to the PRD, paragraphs 0107-0108].
Regarding claim 9, Chin further discloses that the status of the operation is determined, at least in part, by the host [controller 206 of PSE 104 monitors power consumed by attached PRDs, paragraphs 0067-0068].
Regarding claim 10, Chin further discloses that adjusting the power allocation comprises reducing the power allocation to the device based on the power consumption of the device [PSE 104 adjusts power which is allocated to a PRD 108, based on determined power consumption of the PRD so that only a minimum required power is allocated to the PRD, paragraphs 0107-0108].
Regarding claim 11, Chin further discloses that the device comprises a first device, the connector comprises a first connector, and the power allocation comprises a first power allocation, the method further comprising: coupling a second device to the host through a second connector arranged to provide power to the second device from one or more power sources; and allocating a second power allocation to the second device [power is allocated to PRDs as long as sufficient power is available, paragraph 0079].

Regarding claim 18, Chin further discloses that the baseline amount of power is determined, at least in part, by communicating with the device through the connector [handshaking, paragraphs 0077-0078].
Regarding claim 19, Chin further discloses that the host controller comprises a host central processing unit running an application [paragraph 0064].
Regarding claim 26, Chin further discloses that adjusting the power allocation comprises adjusting the baseline portion of the power allocation [PSE 104 adjusts power which is allocated to a PRD 108, based on determined power consumption of the PRD so that only a minimum required power is allocated to the PRD, paragraphs 0107-0108].
Regarding claims 27 and 28, Chin further discloses adjusting the boost portion of the power allocation [power supplied in excess of the initial baseline power requirement would be considered as a boost portion of power supplied].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8, 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chin, US Patent Application Publication no. 2008/0114997.
Regarding claim 8, Chin does not disclose that the power consumed by the device while performing operations is monitored by the device.  Examiner takes official notice that bus powered devices conventionally included power metering circuitry for measuring power consumption and reporting the power consumption to a host.  Accordingly, it would have been obvious to one of ordinary skill in the art to include conventional power metering and reporting functionality in the Chin bus powered devices.
Regarding claim 16, Chin does not disclose that the baseline amount of power is determined, at least in part, on the type of connector.  Examiner takes official notice that different bus types (each using different connectors) support different baseline power requirements for bus powered devices.  Accordingly, it would have been obvious to one of ordinary skill in the art to determine the baseline amount of power in Chin based, at least in part, on the type of bus that is being used.
Regarding claim 17, Chin does not disclose that the baseline amount of power is determined, at least in part, by one or more presence detect pins on the connector.  Examiner takes official notice that presence detect pins were conventionally used to identify bus devices and their operating parameters before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to determine baseline power of devices connected to bus interfaces based on one or more presence detect pins.
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Urbina et al., US Patent Application Publication no. 2014/0075212 [Urbina]1.
Regarding claim 22, Urbina discloses device comprising: 
a connector arranged to be coupled to a host and receive power through the connector from one or more power sources [USB devices receive power from a host computer via USB interfaces, paragraphs 0026-0027]; and 
a device controller configured to transmit a request to the host for power from the one or more power sources, wherein the device controller is configured to negotiate an amount of the power with the host [a USB device transmits a request to a management apparatus to negotiate for revocable current beyond a reserved current, paragraphs 0045 and 0054].
 Regarding claim 24, Urbina does not disclose that the device includes a power metering unit configured to measure a power consumption of the device and report the power consumption to the host.  Examiner takes official notice that bus connected devices conventionally included power metering circuitry for measuring power .

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant contests the Official Notice taken by the Examiner in the rejection to claim 24 in the previous office action (the limitations are now included in amended claim 22).  Specifically, Applicant contests the Examiners statement of official notice that bus connected devices before the effective filing date of the claimed invention conventionally included power metering circuitry for measuring power consumption and reporting the power consumption to a host computer.  
MPEP 2144.03(C) states that "To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  See 37 CFR 1.111(b)” (emphasis added).  Such reasoning has not been provided by Applicant.  Therefore, Examiner hereby requests Applicant provide reasoning why bus connected devices before the effective filing date of the claimed invetion did not conventionally include power metering circuitry for measuring power consumption and reporting the power consumption to a host computer.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 4, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Urbina and was cited in the previous office action.